84939: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28564: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84939


Short Caption:RIVERA VS. GRANDACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A794084Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/30/2022 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEstate of Avelina CamargoRoss C. Goodman
							(Goodman Law Group)
						T. Louis Palazzo
							(Palazzo Law Firm)
						


AppellantHelen RiveraRoss C. Goodman
							(Goodman Law Group)
						T. Louis Palazzo
							(Palazzo Law Firm)
						


RespondentNelson GrandaBenjamin P. Cloward
							(Richard Harris Law Firm)
						Samantha A. Martin
							(Richard Harris Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


06/29/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


06/29/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-20485




06/29/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-20488




06/29/2022Notice/IncomingFiled Proof of Service. (Notice of Appeal) (SC)22-20556




06/30/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)22-20633




06/30/2022Notice/IncomingFiled Proof of Service (Notice of Assignment of Settlement Program). (SC)22-20780




07/01/2022Filing FeeFiling Fee Paid. $250.00 from Goodman Law Group.  Check no. 15206. (SC)


07/20/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-22885




07/21/2022Notice/IncomingFiled Proof of Service (Docketing Statement). (SC)22-22973




07/21/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 16, 2022, at 2:00 PM. (SC)22-23062




08/17/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-25770




08/18/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-25813




08/22/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-26144




09/02/2022Notice/IncomingFiled Appellants' Notice of Withdrawal of Appeal. (SC)22-27657




09/13/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Appellants have now filed a motion for a voluntary dismissal of this appeal.  The motion is granted and this appeal is dismissed.   Case Closed/No Remittitur Issued.  (SC)22-28564





Combined Case View